Exhibit 32.1 CERTIFICATION UNDER SECTION -OXLEY ACT OF 2002 (UNITED STATES CODE, TITLE 18, CHAPTER 63, SECTION 1350) ACCOMPANYING QUARTERLY REPORT ON FORM 10-Q OF CENTERLINE HOLDING COMPANY FOR THE QUARTER ENDED JUNE 30, 2012 In connection with the Quarterly Report on Form 10-Q of Centerline Holding Company for the quarterly period ended June 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Robert L. Levy, as President and Chief Operating Officer of our Company, and Michael P. Larsen, as Chief Financial Officer of our Company, hereby certify, pursuant to 18 U.S.C. Section 1350, that: The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of our Company. By: /s/ Robert L. Levy By: /s/ Michael P. Larsen Robert L. Levy President and Chief Operating Officer (Principal Executive Officer) August 14, 2012 Michael P. Larsen Chief Financial Officer (Principal Financial Officer) August 14, 2012
